MANDATE
               Case 1:15-cv-09368-JPO
                 Case 17-2438, DocumentDocument   85 Filed2410563,
                                        88-1, 10/15/2018,  10/15/18 Page1
                                                                     Page of
                                                                          1 of
                                                                             2 2

                                                                                             N.Y.S.D. Case #
                                                                                             15-cv-9368(JPO)
                            UNITED STATES COURT OF APPEALS
                                            FOR THE
                                       SECOND CIRCUIT
                         ______________________________________________

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     19th day of September, two thousand and eighteen.

     Before:     Debra Ann Livingston,
                 Denny Chin,
                        Circuit Judges,
                 Katherine Polk Failla,
                        District Judge.*
     _______________________________________
                                                                                               Oct 15 2018
     Alejandro Munoz-Gonzalez, on behalf of
     himself, individually, on behalf of all others
     similarly situated, Susie Townsend, as                    JUDGMENT
     administrator for the estate of Danual Martin,            Docket No. 17-2438
     Thomas Acheampong, Kwame Gyamfi,
     Abraham Weinstein, Michael DeJoseph,
     Timothy Geiger, Peter Befi, Edward Dapice,
     Raymond A. Brooks, Richard W. Nosher, Jr.,
     Daniel Bennett Lilienfeld, Edward Vasquez,
     Leonard A. Dimase, John A. Anderson, Dennis
     Saddlemir, Michael F. Curran, Frank J.
     Savarese, Edward W. Henry, Massimo Novello,
     Maurice Pearson, Darrin R. Dean, Abdelouahad
     Benouara, John Richard Tocco,

                  Plaintiffs - Appellants,

     v.

     D.L.C. Limousine Service, Inc., Chris Thornton,
     individually, John D'Agostino, D'Agostino,
     Melissa Thornton, individually,

                Defendants - Appellees.
     _______________________________________

             The appeal in the above captioned case from a judgment of the United States District Court
     for the Southern District of New York was argued on the district court’s record and the parties’
     briefs. Upon consideration thereof,




MANDATE ISSUED ON 10/15/2018
         Case 1:15-cv-09368-JPO
           Case 17-2438, DocumentDocument   85 Filed2410563,
                                  88-1, 10/15/2018,  10/15/18 Page2
                                                               Page of
                                                                    2 of
                                                                       2 2




        IT IS HEREBY ORDERED, ADJUDGED and DECREED that the judgment of the district
court is AFFIRMED.


                                             For the Court:

                                             Catherine O=Hagan Wolfe,
                                             Clerk of Court




__________________________________
*Judge Katherine Polk Failla, of the United States District Court for the Southern District of New
York, sitting by designation.
